Order, entered on October 21, 1964, denying plaintiff’s application pursuant to CPLR 325 (subd. [b]) to remove the case from the Civil Court, Bronx County, to the Supreme Court, unanimously reversed on the law and on the facts, without costs or disbursements; and the application granted. The proposed amended complaint shall be served within 10 days after the entry of the order hereon. In our opinion, the affidavits in support of the application, which include affidavits of two physicians expressing opinions that subsequent surgery was causally connected with the original injuries, warranted a transfer of this action so that if successful in the suit plaintiff may recover adequate compensation for the injuries. Settle order on notice. Concur — Breitel, J. P., Yalente, McNally, Stevens and Eager, JJ,